DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner notes that as presently recited the claims are open to very broad reasonable interpretation, where the shock absorbing material in one interpretation may also be applied as the moisture absorbing material in another interpretation. Moisture absorbing and shock absorbing are both also extremely broad claim limitations. 

Claim Objections
Claims 2-18 are objected to because of the following informalities:
Claim 2: “Claim 1” should read “claim 1”
Claim 3: “Claim 1” should read “claim 1”
Claim 4: “Claim 1” should read “claim 1”
Claim 5: “Claim 1” should read “claim 1”
Claim 6: “Claim 5” should read “claim 5”
Claim 7: “the at least one layer of material” should read “the at least one layer of shock absorbing material”.  It is definite this is what is meant (the subsequent dependent claims refer back to “the at least one layer of shock absorbing material”), but the claim would be improved by this consistency.
Claim 8: “Claim 7” should read “claim 7”
Claim 9: “Claim 7” should read “claim 7”
Claim 10: “Claim 7” should read “claim 7”
Claim 11: “Claim 7” should read “claim 7”
Claim 12: “Claim 11” should read “claim 11”
Claim 13: “the at least one layer of material” should read “the at least one layer of shock absorbing material”.  It is definite this is what is meant (the subsequent dependent claims refer back to “the at least one layer of shock absorbing material”), but the claim would be improved by this consistency.
Claim 14: “Claim 13” should read “claim 13”
Claim 15: “Claim 13” should read “claim 13”
Claim 16: “Claim 13” should read “claim 13”
Claim 17: “Claim 13” should read “claim 13”
Claim 18: “Claim 17” should read “claim 17”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verleyen et al. (US-20160319493-A1), hereinafter Verleyen.
Regarding claims 1-3, 5 and 6, Verleyen teaches an artificial turf with a bounded layer of fibers (20) of two fiber layers including a structural layer on the bottom (base layer of fiber) and a volume simulating layer on the top (additional layer of fiber) (21 and 22 respectively) with a plurality of tufts (40) shown through the layer of fibers (20, i.e. 21 base layer and 22 additional layer) of pile yarn (41), the volume simulating layer (additional layer) (22) over the structural layer (base layer) (21), the structural layer immediately (21) over the backing layer (30) as shown in Fig. 2 (Fig. 2; [0060]-[0062]).

Regarding claim 4, Verleyen teaches each limitation of claim 1, as discussed above.  Verleyen further teaches by providing a bounded layer of fibers, water (liquid) can drain easily to the soil underneath the artificial turf ([0020]; the bounded layer of fibers includes the base layer [0060]-[0062], and the water goes through the base layer (is applied to)).

Regarding claims 7-9, Verleyen teaches an artificial turf with a bounded layer of fibers (20) with a plurality of tufts (40) of pile yarn (41), shown through the layer of fibers, with a backing (30) on (beneath as shown in Fig. 2) the bounded layers (20) (Fig. 2; [0060]-[0062]), and the bounded layer of fibers has shock absorbing properties ([0018]).
With regards to “putting green”, this occurs before the transitional phrase and lacks sufficient structure to further limit the claim, and is therefore considered to be an intended use of the claimed composition (MPEP 2111.02). Applicant teaches that synthetic greens are capable of receiving a golf shot and do putt (although not “very well”) and that they require high maintenance ([0002]).  The claim as presently recited does not put any parameters or structural limitations to how well the synthetic turf functions as a “putting green”.  As applicant acknowledges existing synthetic greens do allow for putting ([0001]-[0002]), and the prior art teaches artificial (synthetic) turfs (greens), the prior art is considered to meet the intended use claimed. 
Regarding claim 10, Verleyen teaches each limitation of claim 7, as discussed above.  Verleyen further teaches by providing a bounded layer of fibers, water (liquid) can drain easily to the soil underneath the artificial turf ([0020]; the bounded layer of fibers includes the base layer [0060]-[0062], and the water goes through the base layer (is applied to)), and the bounded layer of fibers has shock absorbing properties ([0018]).  

Regarding claims 11 and 12, Verleyen teaches each limitation of claim 7, as discussed above.  Verleyen further teaches a fill yarn (layer) (23) is punched out of the non-woven fibrous matting of the bounded layer of fibers 20 ([0070]; Fig. 2), Fig. 2 shows the fill yarn (layer) (23) is above bounded layer of fibers (20) ([0070]; Fig. 2), the bounded layer of fibers has shock absorbing properties ([0018]) and the fibers for layer (20) (including fill yarn 23 (layer)) can include moisture absorbent fibers, such as coco, cotton, jute, wool, rayon or other natural or synthetic fibers ([0065]; [0070]; a moisture absorbing layer (23) provided over shock absorbing material (20)), and by using a mixture of natural (moisture absorbent) fibers and synthetic fibers, the water holding capacity of the artificial turf can be improved compared to known prior art products ([0020]).

Regarding claims 13 and 15, Verleyen teaches a method for manufacturing a tufted structure of an artificial turf for sports applications comprising the steps of forming a bounded layer of fibers (providing a layer) and inserting pile yarn through a bounded layer of fibers (placed in the layer); Figure 2 shows the pile yarn (41) is tufted ([0039]; Fig. 2; [0060]-[0062]) and the bounded layer of fibers has shock absorbing properties ([0018]). 
With regards to “putting green”, this occurs before the transitional phrase and lacks sufficient structure to further limit the claim, and is therefore considered to be an intended use of the claimed composition (MPEP 2111.02). Applicant teaches that synthetic greens are capable of receiving a golf shot and do putt (although not “very well”) and that they require high maintenance ([0002]).  The claim as presently recited does not put any parameters or structural limitations to how well the synthetic turf functions as a “putting green”.  As applicant acknowledges existing synthetic greens do allow for putting ([0001]-[0002]), and the prior art teaches artificial (synthetic) turfs (greens), the prior art is considered to meet the intended use claimed. 

Regarding claim 14, Verleyen teaches each limitation of claim 13, as discussed above.  Verleyen further teaches the backing is applied (attached) to the bounded layer of fiber as a last finishing step ([0074]), and the bounded layer of fibers has shock absorbing properties ([0018]). 

Regarding claim 16, Verleyen teaches each limitation of claim 13, as discussed above.  Verleyen further teaches by providing a bounded layer of fibers, water (liquid) can drain (is applied) easily to the soil underneath the artificial turf, as shown in Figure 2, water would have to go through the bounded layer of fibers to drain ([0020]; [0016]; Fig. 2; the bounded layer of fibers includes the base layer [0060]-[0062], and the water goes through the base layer (is applied to)), and the bounded layer of fibers has shock absorbing properties ([0018]).

Regarding claims 17 and 18, Verleyen teaches each limitation of claim 13, as discussed above.  Verleyen further teaches a fill yarn (layer) (23) is punched out (provided)  of the non-woven fibrous matting of the bounded layer of fibers (20) ([0070]; Fig. 2), Fig. 2 shows the fill yarn (layer) (23) is above bounded layer of fibers (20) ([0070]; Fig. 2), the bounded layer of fibers has shock absorbing properties ([0018]) and the fibers for layer 20 (including fill yarn (23)) can include moisture absorbent fibers, such as coco, cotton, jute, wool, rayon or other natural or synthetic fibers ([0065]), and by using a mixture of natural (moisture absorbent) fibers and synthetic fibers, the water holding capacity of the artificial turf can be improved compared to known prior art products ([0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Coon et al. (US 2019/0352845 A1) teaches a carpet composition that is an artificial turf ([0136]) comprising a plurality of fibers (yarn) tufted into a primary backing component (204) (one layer of material) and extending from a face surface of the primary backing material ([0118]; Fig. 2), film (208) is on  back surface of the primary backing (backing material on the at least one layer of material) ([0018]; Fig. 2) and the primary backing component is a polypropylene and a spunbond backing component of fibers ([0066]-[0067]) for application in a putting green ([0027]).
Wagenaar (WO 2014/116113 A1, a copy of which is provided herein by the examiner), teaches a tuft substrate (backing) provided with a moisture-absorbing microfibre (layer), and the double layer tuft substrate is tufted with a nylon pile mass to obtain a textile floor covering (Pg. 4 Lns. 7-16, i.e. Example 1).
Beauprez et al. (US 2017/0152619 A1) teaches a mat for forming an artificial lawn comprising a cushioning layer, and artificial fibers, wherein said artificial fibers are attached to said cushioning layer by tufting techniques, the cushioning layer is made of foam and has the mat has a backing layer (claims 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784